

116 S2349 IS: Protection from Robocalling Act of 2019
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2349IN THE SENATE OF THE UNITED STATESJuly 31, 2019Mrs. Feinstein (for herself, Ms. Klobuchar, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Federal Trade Commission Act to eliminate the common carrier exemption for
			 telecommunications companies.
	
 1.Short titleThis Act may be cited as the Protection from Robocalling Act of 2019.
 2.FindingsCongress finds that— (1)illegal robocalls and spam calls are a growing annoyance and problem for the people of the United States; and
 (2)exemptions within the Federal Trade Commission Act (15 U.S.C. 41 et seq.) limit the enforcement capabilities of the Federal Trade Commission with respect to illegal robocalling and spam calling.
 3.Eliminating the common carrier exemption for telecommunications companiesSection 4 of the Federal Trade Commission Act (15 U.S.C. 44) is amended by striking the Act entitled An Act to regulate commerce, approved February 14, 1887, and all Acts amendatory thereof and supplementary thereto and the Communications Act of 1934 and inserting subtitle IV of title 49, United States Code,.
		